Exhibit99.2 Global Telecom & Technology, Inc. Unaudited Pro Forma Condensed Consolidated Financial Information Introduction On June 6, 2011, Global Telecom & Technology, Inc. (“GTT”) completed the acquisition of PacketExchange (Ireland) Limited (“PacketExchange”). Headquartered in London, UK, PacketExchange is a leading provider of customized Ethernet network solutions for business.With this acquisition, GTT will gain greater scale and a broader global customer base of over 1,200 worldwide clients, as well as an expanded portfolio of data services, including: Global Ethernet, Global Peering, Collaborative Networking, Cloud Networking, Dedicated Internet Access and Transit as well as Network Infrastructure-as-a-Service, complete end-to-end managed network solutions. Under the terms of the acquisition agreement, consideration consisted of $15.8 million in cash paid at closing, $9.9 million of liabilities assumed, $0.7 million of debt assumed, and up to $2.0 million in deferred consideration. The unaudited pro forma condensed consolidated balance sheet combines (i) the historical consolidated balance sheets of GTT and PacketExchange, giving effect to the acquisition as if it had been consummated on March 31, 2011 and (ii)the unaudited pro forma condensed consolidated statements of operations for the three months ended March 31, 2011 and for the year ended December31, 2010, giving effect to the acquisition as if it had occurred on January 1, 2011 and 2010, respectively. The historical consolidated financial statements of GTT have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). The historical consolidated financial information has been adjusted to give effect to pro forma events that are (i)directly attributable to the merger, (ii)factually supportable, and (iii)with respect to the statement of operations, expected to have a continuing impact on the consolidated results. PacketExchange’s US GAAP historical balance sheet information as of March 31, 2011 and statement of operations information for the three-month period ended March 31 2011, included in the unaudited pro forma condensed consolidated financial statements reflects PacketExchange’s were prepared according to U.S GAAP.PacketExchange’s US GAAP historical statement of operations information for the year-ended December 31, 2010 included in the unaudited pro forma condensed consolidated financial statements reflects PacketExchange’s audited statement of operations according to the accounting principles generally accepted in Ireland (“Irish GAAP”) converted to U.S GAAP.PacketExchange’s historical statements of operations were translated from British Pounds into US dollars using the average foreign exchange rates prevailing during the period. PacketExchange’s balance sheet as of March 31, 2011 was translated from British Pounds into U.S. dollars using the foreign exchange rate at March 31, 2011. The unaudited pro forma condensed consolidated financial statements are not necessarily indicative of the operating results or financial position that would have occurred if the merger had been completed at the dates indicated. It may be necessary to further reclassify PacketExchange’s consolidated financial statements to conform to those classifications that are determined by the combined company to be most appropriate. While some reclassifications of prior periods have been included in the unaudited pro forma condensed consolidated financial statements, further reclassifications may be necessary. The unaudited pro forma condensed consolidated financial statements were prepared using the purchase method of accounting with GTT treated as the acquiring entity. Accordingly, consideration paid by GTT to complete the merger with PacketExchange has been allocated to PacketExchange’s assets and liabilities based upon their estimated fair values as of the date of completion of the merger. The pro forma purchase price adjustments are preliminary, subject to further adjustments as additional information becomes available and as additional analyses are performed and have been made solely for the purpose of providing the unaudited pro forma condensed consolidated financial information presented below. GTT estimated the fair value of PacketExchange’s assets and liabilities based on discussions with PacketExchange’s management, due diligence and information presented in financial statements. There can be no assurance that the final determination will not result in material changes. GTT expects to incur significant costs associated with integrating GTT’s and PacketExchange’s businesses. The unaudited pro forma condensed consolidated financial statements do not reflect the cost of any integration activities or benefits that may result from synergies that may be derived from any integration activities. In addition, the unaudited pro forma condensed consolidated financial statements do not reflect one-time fees and expenses of approximately $1.0 million payable by GTT as a result of the merger. GLOBAL TELECOM & TECHNOLOGY, INC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2011 (Amounts in thousands, except for share and per share data) GTT PacketExchange Pro Forma Adjustments Combined ASSETS Current assets: Cash and cash equivalents $ $ $ (c) $ ) (d) Accounts receivable, net - Deferred contract costs ) (e) Prepaid expenses and other current assets - Total current assets $ $ $ ) $ Property and equipment, net ) (f) Intangible assets, net (g) Other assets (h) Goodwill (i) Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $
